Citation Nr: 1449685	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for headaches, residual of traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

3.  Entitlement to an initial rating in excess of 10 percent for left elbow strain, residuals of improvised explosive device (IED) blast injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2008 notice of disagreement, the Veteran asserted, in part, that the residuals of TBI (i.e., headaches, changes in executive functioning, and depression and anxiety) should be rated separately.  In a September 2008 rating decision, the RO established service connection for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, effective January 13, 2008.  In May 2009, after new regulations pertaining to the evaluation of residuals of TBI became effective, the RO recharacterized the Veteran's service-connected psychiatric disorder as PTSD with changes in executive functioning, depression, and anxiety, retaining the earlier assigned 30 percent evaluation.  See Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,693 (Sept. 23, 2008) (now codified at 38 C.F.R. § 4.124a, Diagnostic Code 8045).  The RO also recharacterized the Veteran's service-connected headache disability as headaches, residual of TBI.  In a May 2009 supplemental statement of the case (SSOC), the RO explained that changes in executive functioning, depression, and anxiety were included in the evaluation for PTSD, and that that portion of his appeal was considered resolved.

In July 2012, the Board remanded the current issues for further evidentiary development.  

The Board notes that, in an October 2012 rating decision, the RO increased the initial rating for the Veteran's service-connected left elbow strain to 10 percent.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.

The issues of entitlement to service connection for scarring and muscle and/or nerve damage in the vicinity of the left elbow, for injuries to the left and right hands, wrists, and/or forearms, and to an increased rating for service-connected PTSD with changes in executive functioning, depression, and anxiety have been raised by the record, but have not been adjudicated by the  Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Since the effective date of service connection, the preponderance of the evidence of record shows that the Veteran's TBI residuals have been manifested by subjective complaints of headaches.

2.  Since the effective date of service connection, the Veteran's right knee disability has been manifested by flexion to no less than 115 degrees, extension to 0 degrees, pain, and stiffness, with no additional limitation of motion following repetitive motion.

3.  Since the effective date of service connection, the Veteran's left elbow disability has been manifested by flexion to no less than 140 degrees, extension to 0 degrees, and pain, with no additional limitation of motion following repetitive motion.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for an initial evaluation in excess of 10 percent for headaches, residual of TBI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 9304-8045 (2007).
 
2.  From October 23, 2008, the criteria for an initial evaluation in excess of 10 percent for headaches, residual of TBI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261, 5257 (2014).

4.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's left elbow strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5206, 5207, 5208, 5213 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veteran's claims of entitlement to higher ratings for headaches, residual of  TBI (hereinafter "TBI residuals"), right knee strain, and left elbow strain arose  from his disagreement with the initial evaluations following the respective grants of service connection.  Once service connection is granted the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, and VA examination reports.

The Board also notes that the actions requested in the July 2012 remand have been undertaken.  The Veteran was afforded additional VA examinations, additional VA treatment records were associated with the claims file, and he and his representative were subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TBI Residuals

The record reflects that the Veteran suffered a TBI accompanied by loss of consciousness during service as a result of an improvised explosive device (IED) blast.  He is seeking an increased rating for residuals of that injury. 

By way of history, a June 2008 rating decision granted the Veteran service connection for headaches, changes in executive functioning, depression and anxiety as residuals of TBI, and assigned a 10 percent rating under Diagnostic Code 9304-8045.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.       As noted in the Introduction, the RO subsequently recharacterized the Veteran's service-connected headache disability as headaches, residual of TBI, and separately rated his PTSD with depression, anxiety and changes in executive function.  Thus, symptoms associated PTSD, depression, anxiety and changes in executive function cannot be considered in evaluating the Veteran's residuals of TBI.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  The Board also notes that the Veteran is separately rated for tinnitus.  Thus, symptomatology associated with tinnitus also cannot be considered in evaluating the Veteran's TBI residuals.  Id. 

The Board notes that the rating criteria pertaining to rating TBI were amended in September 2008, effective October 23, 2008.  See 73 Fed. Reg. 54,693 -706 (Sept. 23, 2008).  In the present case, the Veteran's claim for service connection for TBI residuals was received by VA in January 2008, and his assigned rating incorporated the prior version of Diagnostic Code 8045.  Nonetheless, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  Id.  Here, the AOJ subsequently reviewed the Veteran's disability under the new criteria; as such, his appeal will be considered under both variations of the rating criteria.

A.  Prior to October 23, 2008

Under the prior rating criteria, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with a brain injury would be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent and no more under Diagnostic Code 9304, and would not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Veteran's STRs document his report of brief loss of consciousness as a result of an explosion.  Upon examination, he was noted to be asymptomatic, with no neurologic sequelae currently apparent.  He was assessed with post-TBI, status post IED blast.  The Veteran's STRs also document his subsequent report of experiencing headaches for approximately five months after incurring the TBI.  

During VA treatment in February 2008, the Veteran reported occasional poor concentration and irritability, rare posterior headaches, frequent anxiety, trouble sleeping, and tinnitus and hearing loss, all of which he associated with his in- service TBI.  The care provider diagnosed him with a mild TBI, with possible postconcussion syndrome, and ordered a neuropsychological evaluation.

In March 2008, the Veteran was afforded a VA examination in connection with his TBI service-connection claim.  He reported mild-to-moderate headaches one to two times per week, sometimes accompanied by nausea.  He also reported difficulty falling and staying asleep, fatigue, and malaise.  He denied memory problems, but reported decreased attention and concentration, restlessness, and irritability.  He stated that people had noticed changes in his cognition, as well as mood swings, anxiety, and depression.  The Veteran also reported experiencing abnormal taste and sensation.  The examiner stated that the Veteran's short and long-term memory, as well as his cognition, were intact, but that he demonstrated a mild decrease in attention and concentration.  He diagnosed the Veteran with headaches, possible cognitive problems, psychiatric symptoms, and abnormalities in taste and smell.  

During neuropsychological testing that same month, the Veteran denied subjective cognitive complaints.  The examiner found that the Veteran showed some deficits in executive functioning that could be residual from his TBI.  However, she went on to state that they might not represent a decline from pre-military functioning, as the Veteran stated he had been a low-average student as a child and described no current cognitive complaints.  She also noted that the Veteran endorsed mild to moderate affective symptoms, but that the Veteran declined behavioral health treatment.  A CT scan of the Veteran's head conducted in June 2008 revealed no abnormalities.

In April 2008, the Veteran was afforded a general medical examination, during which the examiner noted that the Veteran's behavior, comprehension, coherence  of response, and emotional reactions appeared normal, without signs of unusual tension or of social or occupational dysfunctioning.  However, in August 2008,    the Veteran underwent a VA psychiatric examination and was diagnosed with posttraumatic stress disorder (PTSD), for which he was subsequently service-connected.  The examiner noted that the Veteran's memory skills were mildly impaired, but that his attention and concentration appeared intact, and that he appeared to have at least average or better intellectual functioning, as well as good insight and judgment.

After review of the evidence of record, the Board finds that a rating higher than    10 percent under the criteria applicable prior to October 23, 2008 has not been approximated, as the evidence does not identify a specific neurological disability related to the Veteran's TBI.

The Veteran's medical records reflect subjective complaints of poor concentration and irritability, headaches, frequent anxiety, depression, trouble sleeping, and abnormal taste and sensation.  However, as previously discussed, the Veteran is also service-connected and separately rated for his psychiatric disability.   His medical records show that his symptoms of memory impairment and sleep difficulty, as well as his symptoms of anxiety and depression, are attributed to his PTSD, and cannot be considered when evaluating his TBI residuals.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) ("[t]he critical element is that none of the symptomatology for any one of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions.").

The Veteran also reported abnormal taste and sensation, but these subjective complaints were not objectively confirmed and, moreover, the Veteran did not report a complete loss of taste such that a separate rating for that condition would be warranted.  See 38 C.F.R. § 4.87a, Diagnostic Code 6276.

Finally, the Board notes the Veteran's reported history of headaches, and has considered the propriety of whether a higher rating would be warranted for migraines under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  However, the Veteran has not been diagnosed with migraine headaches.  

In short, the Veteran's symptoms not already separately service-connected are purely subjective in nature, and are entitled to no more than a 10 percent rating under Diagnostic Code 9304.  Thus, for the period prior to October 23, 2008, the Board finds the preponderance of the evidence shows the Veteran's TBI residuals most closely approximate the assigned 10 percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.124a, Diagnostic Code 9304-8045 (2007).

B.  From October 23, 2008

As already discussed, new criteria for rating TBI came into effect on October 23, 2008, and the RO considered the Veteran's claim under both the old and new criteria; thus the Board accepts that the Veteran is requesting that his claim also    be considered under the new criteria.  A May 2009 Supplemental Statement of the Case informed the Veteran of the current criteria.  If application of the revised regulation results in a higher rating, the effective date for the higher disability  rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.    

The amended regulation, Diagnostic Code 8045, 38 C.F.R. § 4.124a (2014) provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral,      and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the   table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that     are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Any residual with a distinct diagnosis that may be evaluated under another diagnostic code, however, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (Schedule of Ratings--Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed here that are reported on an examination are to be evaluated under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from zero to three, and a fifth level, the highest level of impairment, labeled "total."  Not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: zero = 0 percent;   one = 10 percent; two = 40 percent; and three = 70 percent.  For example, assign   a 70 percent disability rating if three is the highest level of evaluation for any facet.  Id.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. If the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.  

Note (3): "Instrumental activities of daily living" refers to activities other than 
self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.  

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides that for subjective symptom facets of cognitive impairment and other residuals of TBI not otherwise classified, a level of impairment of: 

Zero (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; one (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; two (40 percent) is 
 provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  Id.  

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for      a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of TBI are evaluated separately.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Turning to the evidence of record, VA treatment records from October 2008 are largely devoid of complaints of or treatment for symptoms, aside from tinnitus, that the Veteran has associated with his TBI.  In August 2012, the Veteran was afforded VA TBI and headache examinations in connection with his pending claim.  The examiner noted the Veteran's complaint of mild memory loss, without objective evidence on testing, but noted no other facets of TBI-related cognitive impairment.  She stated that she administered a Montreal Cognitive Assessment on which the Veteran scored 30 out of 30, showing no particular obvious weakness.  The only other subjective symptom reported by the Veteran was headaches.  The examiner noted that the Veteran had never been diagnosed with a headache condition.  The Veteran described his headaches as pain affecting his entire head, of less than one day in duration.  He denied frequent, prostrating attacks of either migraine or non-migraine headache pain.  However, he reported feeling increasingly "drained" after work, and stated that his headaches were increasing in frequency.  The examiner noted that emotional problems exhibited by the Veteran appeared to be 80 percent due to his PTSD and increasing anxiety from work stress, and that 20 percent might be due to TBI residuals.

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the period from October 23, 2008.  The evidence during the relevant period shows the Veteran's TBI residuals include headaches and difficulty with memory.  However, the record shows only periodic headaches that are tolerable  and do not interfere with the Veteran's activities of daily living or occupational functioning.  Objective memory impairment was not demonstrated, and such impairment was subjectively described as mild.  In this regard, the Veteran was  able to maintain a job and attend school during the relevant period.  The Board   also notes again that the Veteran is separately rated for his PTSD and any mental and behavior issues associated with his PTSD are contemplated by his disability evaluation for the same.  Additionally, he is separately rated for tinnitus.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).    

The evidence also does not warrant a higher rating for migraine headaches under Diagnostic Code 8100 during the relevant period.  Indeed, as previously stated, the record contains no diagnosis of or treatment for migraine headaches, nor is there evidence of headaches that are prostrating in nature occurring at least monthly.  Accordingly, neither a separate nor a higher rating is warranted for migraine headaches under Diagnostic Code 8100 for the period from October 23, 2008.

In short, the preponderance of the evidence of record shows the Veteran's impairment level due to his TBI is, at most, one in any area, and any symptoms that would entitle the Veteran to a separate disability rating have already been assigned such.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  Thus, there is no factual basis for a rating higher than 10 percent, or a separate disability rating, under the current criteria.  Therefore, the claim is denied.  Id.  

Musculoskeletal Disabilities

The Veteran is also seeking initial ratings in excess of 10 percent for service-connected right knee and left elbow strains.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A.  Right Knee

The Veteran's right knee strain is currently assigned a 10 percent rating under Diagnostic Code 5261, which provides that limitation of extension of the leg to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating, and higher ratings require even more limited extension.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; a rating higher than 20 percent requires even more limited flexion.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is appropriate when there is   slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation when there is severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

Upon review of the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted at any time.  At    no point in the record is right knee flexion or extension limited to a compensable degree demonstrated.  At worst, the Veteran demonstrated, during an August     2008 physical therapy appointment, right knee flexion to 115, with full extension.  Moreover, April 2008 and August 2012 VA examiners found no additional limitation in range of motion following repetitive-use testing.  Accordingly, higher or separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.

The Board has also considered whether a  higher or separate rating is warranted under Diagnostic Code 5257.  However, the medical evidence of record does not document objective instability or subluxation, and the Veteran has not, in fact, reported that his right knee feels unstable or gives way.  Therefore, a higher or separate rating under Diagnostic Code 5257 is not warranted.  

Additionally, the record also does not show that the Veteran has ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5256, 5258, 5259, and 5262, are not for application.  

When determining what disability rating is appropriate, the Board has considered the Veteran's statements regarding the difficulty he experiences ascending and descending stairs, driving long distances, squatting and standing up, and running as a result of right knee pain, stiffness, and crepitus.  The Board also acknowledges that, although the evidence of record does not reflect additional limitation of motion after repetition, painful motion of the Veteran's right knee has been documented.  However, the Veteran's subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  Moreover, the AOJ assigned the Veteran a 10 percent rating for his right knee disability based on painful motion, even though compensable limitation of motion was not shown.  The Board concludes that the medical findings of record do not support a rating higher than that assigned for painful motion, and are of greater probative value than the Veteran's lay allegations regarding his entitlement to a rating higher than 10 percent.  Accordingly, the preponderance of the evidence is against the claim, and it is denied.

B.  Left Elbow

The Veteran's left elbow strain is currently rated as 10 percent disabling under Diagnostic Code 5207, which provides that limitation of extension of either forearm to 60 degrees warrants a 10 percent evaluation.  Extension limited to 75 degrees warrants a 20 percent evaluation for either forearm.  Higher disability ratings require even greater limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Under Diagnostic Code 5206, flexion limited to 100 degrees warrants a 10 percent evaluation, for either the major or the minor forearm.  Flexion limited to 90 degrees warrants a 20 percent evaluation for either forearm.  Disability ratings greater than 20 percent for the minor forearm under Diagnostic Code 5206 require even greater limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5208, a 20 percent evaluation is warranted for forearm flexion limited to 100 degrees and extension to 45 degrees, for either the major or the minor forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Under Diagnostic Code 5213, a 10 percent rating is warranted for limitation of supination of the major arm to 30 degrees or less; a 20 percent rating is warranted for limitation of pronation with motion lost beyond last quarter of the arc, the hand does not approach full pronation; a 30 percent evaluation is assigned for pronation lost beyond the middle of arc.  If there has been a bone fusion resulting in loss of supination or pronation, a 20 percent rating is assigned when the hand is fixed near the middle of the arc or moderate pronation.  A 30 percent rating is assigned where the hand is fixed in full pronation.  A 40 percent rating is assigned when the hand is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a.

The Board notes that the Veteran is right-handed; accordingly, his left elbow is his minor elbow.  

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate I.

Upon review of the record, including VA examinations afforded the Veteran in April 2008 and August 2012, the Board finds that a rating in excess of 10 percent for his left elbow disability is not warranted.  At no time during the period under review has the Veteran's left elbow flexion been limited to 90 degrees, nor has extension been limited to 75 degrees.  He demonstrated his most limited range of motion during the April 2008 VA examination, at which time flexion to 140 degrees and extension to 0 degrees were documented, with no additional limitation of motion with repetition.  Thus, a higher rating under Diagnostic Code 5206 or 5207 is not warranted.  Moreover, as forearm flexion limited to 100 degrees, with extension limited to 45 degrees, has not been demonstrated, a higher rating under Diagnostic Code 5208 is also not for application.

Additionally, the Veteran is not entitled to a higher rating under Diagnostic Code 5213, as the evidence of record does not document limitation of pronation or supination adequate to meet the criteria for even a compensable evaluation.  In this regard, supination was 85 degrees and pronation was 80 degrees on the August 2012 VA examination. 

The Board has also considered whether any other diagnostic codes would support an evaluation in excess of 10 percent for the Veteran's left elbow strain.  However, the medical evidence of record indicates that the Veteran does not have flail joint, marked cubitus varus or cubitus valgus deformity, ununited fracture of the head of the radius, or nonunion/malunion of the radius or ulna.  Moreover, as he has motion in his left elbow, ankylosis is clearly not shown.  Accordingly, Diagnostic Codes 5205, 5209, 5210, 5211 and 5212 are not for application.

The Board has considered the Veteran's statements regarding the difficulty he experiences with repetitive lifting and lifting items above his head, as well as his subjective report of pain, when determining what disability rating is appropriate.  The Board notes that the Veteran has retained foreign bodies around the elbow, but was noted to have full muscle strength in his elbow and no scars.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay allegations regarding his entitlement to a rating higher than 10 percent for his left elbow strain.  Both VA examiners reported that the Veteran demonstrated no additional limitation of motion in response to repetitive motion and, indeed, reported no objective evidence of painful motion upon physical examination.  The evidence of record does not, therefore, support a rating in excess of the 10 percent already assigned.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and it is denied.

Other Considerations

The Board has also considered whether any of the Veteran's disabilities on appeal present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as applicable, as well as consideration of the separate ratings that already contemplate certain of the Veteran's potentially TBI-related symptoms, reasonably describe the Veteran's various disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Furthermore, the Board notes that the Veteran has not asserted that any of his service-connected disabilities have markedly interfered with his employment or required frequent hospitalizations.  Consequently, referral for extraschedular consideration is not warranted.

The Board also notes that the Veteran has reported currently being employed and that, prior to that time, the record indicated he was a student.  In addition, the evidence of record does not contain an assertion that the Veteran's TBI residuals or musculoskeletal conditions have rendered him unemployable.  In light of these facts, the Board finds that action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required at this time.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against ratings higher than those assigned for each disability.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for headaches, residual of traumatic brain injury (TBI), is denied.

A rating in excess of 10 percent for a right knee strain is denied.

A rating in excess of 10 percent for a left elbow strain is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


